IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-08-00168-CR

DEMORIAN DASHON SCOTT,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                           From the 19th District Court
                            McLennan County, Texas
                           Trial Court No. 2007-1939-C1


                          MEMORANDUM OPINION


      Demorian Dashon Scott was found guilty of murder by a jury. TEX. PEN. CODE

ANN. § 19.02 (Vernon 2003). The jury assessed punishment at confinement in the Texas

Department of Criminal Justice—Institutional Division for life. The trial court accepted

the jury’s verdicts and sentenced Scott to confinement for life. We affirm.

      Scott's appellate counsel filed an Anders brief and a motion to withdraw as

counsel. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

Counsel concludes that the appeal is frivolous.
        Counsel informed Scott of the right to file a pro se brief, and Scott has filed one.

However, we review Scott’s brief solely to determine if there are any arguable grounds

for appeal. Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005). See also In re

Schulman, 252 S.W.3d 403, 409 n. 23 (Tex. Crim. App. 2008).

        Counsel's brief evidences a professional evaluation of the record for error, and

we conclude that counsel performed the duties required of appointed counsel. See

Anders, 386 U.S. at 744; High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978); see also

In re Schulman, 252 S.W.3d at 407.

        In reviewing an Anders appeal, we must, "after a full examination of all the

proceedings, . . . decide whether the case is wholly frivolous." Anders at 744; accord

Stafford v. State, 813 S.W.2d 503, 509-11 (Tex. Crim. App. 1991); Coronado v. State, 996
S.W.2d 283, 285 (Tex. App.—Waco 1999, order) (per curiam), disp. on merits, 25 S.W.3d
806 (Tex. App.—Waco 2000, pet. ref'd). An appeal is "wholly frivolous" or "without

merit" when it "lacks any basis in law or fact." McCoy v. Court of Appeals, 486 U.S. 429,

439 n.10, 108 S. Ct. 1895, 100 L. Ed. 2d 440 (1988). Arguments are frivolous when they

"cannot conceivably persuade the court." McCoy, 486 U.S. at 436. An appeal is not

wholly frivolous when it is based on "arguable grounds." Stafford, 813 S.W.2d at 511.

        After a review of the briefs and the entire record in this appeal, we determine the

appeal to be wholly frivolous. See Bledsoe v. State, 178 S.W.3d at 826-27. Accordingly,

we affirm the trial court's judgment.

        Should Scott wish to seek further review of this case by the Texas Court of

Criminal Appeals, Scott must either retain an attorney to file a petition for discretionary

Scott v. State                                                                        Page 2
review or Scott must file a pro se petition for discretionary review. Any petition for

discretionary review must be filed within thirty days from the date of either this

opinion or the last timely motion for rehearing that was overruled by this Court. See

TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with this Court,

after which it will be forwarded to the Texas Court of Criminal Appeals along with the

rest of the filings in this case. See TEX. R. APP. P. 68.3. Any petition for discretionary

review should comply with the requirements of Rule 68.4 of the Texas Rules of

Appellate Procedure. See TEX. R. APP. P. 68.4. See In re Schulman, 252 S.W.3d 403, 409

n.22 (Tex. Crim. App. 2008) (citing Glover v. State, No. 06-07-00060-CR, 2007 Tex. App.

LEXIS 9162 (Tex. App.—Texarkana, Nov. 20, 2007, pet. ref’d) (not designated for

publication).

        Additionally, counsel must send Scott a copy of our decision, notify Scott of his

right to file a pro se petition for discretionary review, and send this Court a letter

certifying counsel’s compliance with Texas Rule of Appellate Procedure 48.4. TEX. R.

APP. P. 48.4; see In re Schulman, 252 S.W.3d at 409 n. 22.



                                           TOM GRAY
                                           Chief Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Affirmed
Opinion delivered and filed August 5, 2009
Do not publish
[CRPM]



Scott v. State                                                                      Page 3